Citation Nr: 0533641	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, on a direct basis or as secondary to service-
connected left knee condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955 and from October 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which determined 
that new and material evidence had not been received to 
reopen the claim for service connection for a chronic low 
back disability and continued a 10 percent rating for 
service-connected residuals of a left knee injury.  The Board 
initially reviewed this matter in November 2003.  At that 
time the Board denied the claim for an increased rating for a 
left knee injury and reopened the service connection claim 
for a chronic low back disability.  The Board remanded the 
issue of service connection for further evidentiary 
development, to include a VA physical examination and medical 
opinion.  A review of the file indicates the Board may 
proceed with its review, as the RO complied with all remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for a chronic low 
back disability; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The separation physical examination dated in August 1955 
is negative for findings attributed to a disease or injury of 
the low back.

3.  The preponderance of the evidence is against a nexus 
between a claimed in-service low back injury or the service-
connected left knee condition and any current disabilities of 
the low back.

CONCLUSION OF LAW

Service connection for a chronic low back disability is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in November 2001, four months 
before the rating decision.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (2004).  A second VCAA notice was 
sent in March 2004.  The VCAA notices sent in November 2001 
and March 2004 comply with all requirements in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in that they: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  In this 
case, the November 2001 letter from the RO provided the 
appellant with the first three elements; the March 2004 
notice included all four elements.   

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the March 2002 
rating decision, the June 2002 Statement of the Case (SOC), 
and the April 2005 Supplemental Statement of the Case (SSOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the SSOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records or search for 
alternate sources of information.  The VA afforded the 
veteran a thorough VA medical examination, which addressed 
the nature and etiology of the veteran's chronic low back 
disability.  The evaluation is adequate for rating purposes; 
there is sufficient medical evidence of record to make 
decisions on the claim on appeal.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

Law And Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's large claims folder, which includes:  his 1955 
service separation examination and information obtained from 
the National Personnel Records Center; his contentions, 
including testimony provided at several hearings; VA records 
for treatment from 1979 to the present; various private 
treatment records; records from the Social Security 
Administration; lay statements; and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

A review of the record indicates that service connection is 
not warranted for a chronic low back disability on any either 
a direct, presumptive, or secondary basis.

The Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Medical 
evidence has demonstrated the first of these elements through 
interpretations of x-ray and CAT scan evidence, indicating a 
herniated disc, sacroiliitis, and degenerative joint disease.  

With regard to evidence of service incurrence, the veteran 
has testified in hearings in May 1990, April 1997, and in 
October 2002, and has reported a history to various 
clinicians that in 1955 while hiking in Hawaii, he fell due 
to his left knee, thereby injuring his back.  The evidence as 
to service incurrence, including the veteran's hearing 
testimony, is conflicting.  In 1990, his testimony clearly 
indicates that he initially injured his back in Hawaii and a 
back injury in Korea is expressly denied.  (Transcript (T.) 
at pp. 5-6).  This account was reiterated in 1997.  (T. at p. 
4).  But in 2002, his testimony indicates for the first time, 
that he initially injured his back when he injured his left 
knee in Korea and then re-injured his back in Hawaii. (T. at 
pp. 2-3)   He reportedly was hospitalized at Scofield 
Barracks.  Generally, the veteran has represented that he 
does not recall the date; however, his testimony in 1997 
indicates the fall in Hawaii occurred about six months or so 
after he injured his knee, which occurred in May 1954 (T. at 
pp. 3-4).  This testimony dates the back injury and 
hospitalization in the first month or two of 1955.  Two 
affidavits executed in 1979 are also of record from two 
individuals who purportedly served with the veteran.  The 
affidavits state that they recall visiting the veteran in the 
hospital in the summer of 1955, and recollect him voicing 
complaints about his back.  

The Board is neither persuaded by the history provided by the 
veteran, nor the assertions in the two affidavits.  In 
determining whether documents submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999).  In this regard, the Board notes that the veteran's 
own statements are contradictory and the accounts of his two 
witnesses conflict with his own version of the facts.  
Moreover, service records confirm a hospitalization in May 
1954 in Korea, but fail to document any inpatient care in 
Hawaii in 1955.  Also, the National Personnel Records Center 
indicated in 1990 that a search of morning reports for the 
June to September 1955 time period contained no references to 
the veteran.  Presumably if he was hospitalized for a 
significant period of time, as he states, his absence from 
duty would have been noted in the morning reports.  There are 
no contemporaneous records showing any findings pertaining to 
a low back injury or disease at any time in either 1954 or 
1955.  In fact, the evidence shows that the veteran underwent 
a separation examination in August 1955, which by all 
accounts would have transpired after both of the alleged 
falls, and it reflects a normal clinical evaluation of the 
spine.  In particular, it is noteworthy that while scars were 
noted on the left knee in August 1955, there are no scars 
noted on the lower back, contradicting the veteran's 
statement that the alleged in-service fall involved cutting 
his back on a shovel, with subsequent draining of fluid.  
Consequently, the Board finds that the evidence in this 
matter preponderates against a finding of service incurrence 
of a back injury.  

The evidence also fails to demonstrate that the veteran had a 
chronic low back disability within one year of the 
termination of his service in September 1957.  On the 
contrary, the veteran's testimony in 1990 indicated that his 
low back did not bother him during his second term of 
service.  (T. at p. 25)  And there are no treatment records 
that reflect continuing symptomatology of a low back 
disability.

Even if the Board was to conclude that the favorable and 
negative evidence pertaining to service incurrence of some 
type of back injury are at least in relative equipoise, a 
medical nexus between the current low back disability and 
service has not been established.  The veteran has asserted a 
number of theories of how his chronic low back disability 
relates to his service.  In multiple statements he describes 
a fall due to his service-connected residuals of a left knee 
injury, with a resultant injury to his low back.  He has also 
contended that the removal of a cyst from his back is the 
origin of his current back disorder.  The veteran has also 
indicated in Statement(s) in Support of Claim (VA Form 21-
4138) dated in September 1996 and in December 2001 that his 
back has merely been "affected" by his service-connected 
knee disability, suggesting the issue of aggravation.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992). A claimant's 
statements as to nexus are entitled to no probative weight.  
Layno v. Brown, 6 Vet. App. 465 (1994).

There are two medical opinions addressing the likelihood of a 
nexus between the veteran's chronic low back disability and 
his service.  The first opinion is provided by E.C.R., M.D. 
and is dated in April 2002.  Essentially, Dr. R. recites the 
medical history, as the veteran provided it to him.  There is 
no indication that Dr. R. reviewed the report of the 
veteran's separation physical examination in 1955 or any 
records in the interim from 1955 to 2002.  In opining that 
the veteran's back disability is related to service, Dr. R. 
assumes two critical points: (1) the veteran has a history of 
trauma to his back "directly related to his duties as a 
soldier in Korea and Hawaii" and (2) that he has had chronic 
pain since 1954.  The record does not substantiate either 
point.  Dr. R. does not offer any medical comment that 
bolsters the veracity of the veteran's rendition of the 
facts.  Information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Consequently, the Board does not 
find Dr. R's opinion to be probative of a medical nexus 
between the veteran's service and his current chronic low 
back disability.

The Board finds the opinion of the VA examiner in June 2002 
to be sufficiently probative on the matter.  In this regard, 
the report and addendum reveal that the VA examiner was privy 
to the veteran's medical history as he provided it, as well 
as the entire contents of the claims file, including 
contemporaneous treatment records and examinations dating 
back to 1955, and testimony and affidavits.  The importance 
of past treatment records is highlighted by the VA examiner's 
comment that since a medical nexus opinion was needed, he had 
to check the claims folder.  He deferred forming an opinion 
until the records were provided.  Thus, after a thorough 
orthopedic examination and a review of the claims file, it is 
the opinion of the VA examiner that the veteran's low back 
disability, to include herniated disc, sacroiliitis, and 
degenerative joint disease, are not secondary to the 
veteran's service connected residuals of a left knee injury.  
Finally, with regard to aggravation, there is no medical 
evidence to support the veteran's lay assertion.  

In Gilbert, 1 Vet. App. 49, 53 (1990), the Court held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.  The Board considered the application 
of reasonable doubt in the evaluation of the veteran's claim 
for service connection for a chronic low back disability.  
However, the evidence as to his claim clearly preponderates 
against it.  Accordingly, reasonable doubt is not for 
application and the claim for service connection for a 
chronic low back disability must be denied. 38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

Service connection for a chronic low back disability is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


